Exhibit Computation of Ratios Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends Years ended December 31, (dollar amount in thousands) 2009 2008 2007 2006 2005 Earnings: Pretax income (loss) from continuing operations $ 11,670 $ (24,107 ) $ (55,268 ) $ (23,525 ) $ (13,889 ) Fixed Charges 14,235 36,260 52,757 72,939 60,104 Dividends distributed to shareholders 7,108 4,101 1,826 11,524 17,256 Total Earnings 33,013 16,253 (685 ) 60,938 63,471 Fixed Charges: Interest Expense 14,235 36,260 52,757 72,939 60,104 Amortized premiums & discounts related to indebtedness — Capitalized expenses related to indebtedness — Capitalized Interest — Preference security dividends — Total Fixed Charges $ 14,235 $ 36,260 $ 52,757 $ 72,939 $ 60,104 Ratio of earnings to fixed charges 2.32 0.45 (0.01 ) 0.84 1.06 Preference security dividends — Ratio of earnings to fixed charges and preference security dividends 2.32 0.45 (0.01 ) 0.84 1.06 Computation of Earnings to Fixed Charges Years ended December 31, (dollar amount in thousands) 2009 2008 2007 2006 2005 Fixed Charges: + Interest Expense $ 14,235 $ 36,260 $ 52,757 $ 72,939 $ 60,104 + Capitalized Interest — + Amortized premiums & discounts related to indebtedness — + Capitalized expenses related to indebtedness — + Interest within rent expense — + Preference security dividends — Total Fixed Charges 14,235 36,260 52,757 72,939 60,104 Earnings: + Pretax income from continuing operations 11,670 (24,107 ) (55,268 ) (23,525 ) (13,889 ) + Fixed Charges 14,235 36,260 52,757 72,939 60,104 + Amortization of capitalized interest — — — - — + Dividends distributed to shareholders 7,108 4,101 1,826 11,524 17,256 + Pre-tax losses of equity investees — - Interest capitalized — - Preference security dividends of consolidated subsidiaries — - Minority interest in pre-tax income of subs… — Total Earnings $ 33,013 $ 16,254 $ (685 ) $ 60,938 $ 63,471 Ratio of Earnings to Fixed Charges 2.32 0.45 0.45 0.84 1.06 If ratio is less than 1, disclose dollar amount of deficiency — 20,006 53,442 12,001 —
